     Case 2:18-cv-00498 Document 12 Filed 12/07/18 Page 1 of 3 PageID #: 73



               IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION
                                                 MDL 2325
DONNA LYNN SEILER,
                                              NO. 2:18-CV-00498
              Plaintiff,

                      v.

AMERICAN MEDICAL SYSTEMS,
INC.,

                      Defendant.


                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff in the above-captioned case and defendant American Medical Systems, Inc.

(“AMS”) jointly stipulate that pursuant to Fed. R. Civ. P. 41(a)(1)(ii), this action be voluntarily

dismissed without prejudice and terminated from the docket, parties to bear their own costs.

Respectfully:

/s/ Barbara Binis
Barbara Binis                                        /s/ Erik W. Legg
Stephen J. McConnell                                 Erik W. Legg
REED SMITH                                           FARRELL WHITE & LEGG
Three Logan Square, Suite 3100                       P. O. Box 6457
1717 Arch Street                                     Huntington, WV 25772-6457
Philadelphia, PA 19103                               304.522.9100 (phone)
215.851.8100 (phone)                                 304.522.9162 (fax)
215.851.1420 (fax)                                   EWL@farrell3.com
bbinis@reedsmith.com
smcconnell@reedsmith.com

Attorneys for Defendant American Medical Systems, Inc.
    Case 2:18-cv-00498 Document 12 Filed 12/07/18 Page 2 of 3 PageID #: 74



/s/ Kenneth B. Moll
Kenneth B. Moll
MOLL LAW GROUP
12th Floor
401 North Michigan Avenue
Chicago, IL 60611
312.462.1700 (phone)
312.756.0045 (fax)
kmoll@molllawgroup.com
Attorney for Plaintiff



Dated: December 7, 2018
    Case 2:18-cv-00498 Document 12 Filed 12/07/18 Page 3 of 3 PageID #: 75



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to the

CM/ECF participants registered to receive service in this member case.



                                                   /s/ Barbara R. Binis
